Name: Commission Regulation (EEC) No 3652/84 of 21 December 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/68 Official Journal of the European Communities 22. 12. 84 COMMISSION REGULATION (EEC) No 3652/84 of 21 December 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1 569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3589/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN . COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (*), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 3589/84 f); Whereas, for the period 21 to 27 November 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 24 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9. 1966, p. 3025/66. (2) OJ No L 208 , 3 . 8 . 1984, p. 1 . O OJ No L 132, 21 . 5 . 1983, p. 33. (4) OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 143, 30. 5. 1984, p. 4. O OJ No L 332, 20. 12. 1984, p. 63 . 22. 12. 84 Official Journal of the European Communities No L 335/69 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 14,012 14,434 13,817 14,017 14,483 14,172 2. Final aids \l Seeds harvested and processed in : \ \\\  Federal Republic of Germany (DM) 42^0 36,83 35,47 36,20 37,31 37,32  Netherlands (Fl) 41,46 41,50 39,93 40,74 42,00 41,91  BLEU (Bfrs/Lfrs) 65032 669,91 641,27 649,11 670,74 645,37  France (FF) 87,86 90,74 85,68 85,94 89,13 86,92  Denmark (Dkr) 117,91 121,46 116,27 117,95 121,87 118,48  Ireland ( £ Irl) 10,511 10,827 10,359 10,442 10,791 10,066  United Kingdom ( £) 8,414 8,674 8,285 8,406 8,694 8,499  Italy (Lit) 20 065 20 666 19 505 19 521 20 188 18 881  Greece (Dr) 1 105,27 1 143,02 1 081,91 1 098,54 1 140,47 1 110,88 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 18,626 19,241 20,624 20,919 21,385 2. Final aids \ Seeds harvested and processed in : \ -  Federal Republic of Germany (DM) 55,01 48,71 51,99 52,97 54,05  Netherlands (Fl) 54,57 54,88 58,54 59,63 60,85  BLEU (Bfrs/Lfrs) 864,47 893,01 957,20 969,29 990,93  France (FF) 118,10 122,33 131,40 132,20 135,53  Denmark (Dkr) 156,74 161,91 173,55 176,03 179,95  Ireland ( £ Irl) 13,972 14,433 15,464 15,611 15,961  United Kingdom ( £) 1 1,225 11,605 12,466 12,646 12,938  Italy (Lit) 26 484 27 548 29 221 29 343 / 30 018  Greece (Dr) 1 494,73 1 550,41 1 679,15 1 704,38 1 748,72 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when die latter Is a country other than die country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,231710 2,225550 2,219270 2,213730 2,213730 2,195580 Fl 2,519090 2,512280 2,505780 2,500170 2,500170 2,482190 Bfrs/Lfrs 44,839200 44,902900 44,961 100 45,012800 45,012800 45,170500 FF 6,842570 6,853250 6,865830 6,877110 6,877110 6,919570 Dkr 7,985990 8,005450 8,020880 8,033130 8,033130 8,070200 £ Irl 0,715031 0,718653 0,722188 0,725041 0,725041 0,733642 £ 0,605187 0,605563 0,605975 0,606333 0,606333 0,607599 Lit 1 377,46 1 384,53 1 391,40 1 397,57 1 397,57 1 416,76 Dr 91,4755 91,5383 91,6011 91,6653 91,6653 91,9250